Bloodworth, J.
Each of the special grounds of the motion for a new trial alleges that the court erred in charging the jury, but none of these grounds show reversible error.
A charge which embraces a correct statement of law is not rendered erroneous because of the failure of the judge in the same connection to instruct the jury upon another legal proposition.
If upon any of the issues covered by the excerpts from the charge, of which complaint is made in the motion for a' new trial, fuller instructions were desired, this should have been made known by a proper and legal written request presented to the judge before the jury retired to consider of their verdict.
The trial judge approved the verdict, which is supported by evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Luke, J., concur.